DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method.  Independent claim 1 identifies the uniquely distinct feature “scale one or more of the 2D patch images in 2D space by one or more scaling factors in one or more coordinate directions, without requiring a corresponding 3D bounding box for the patch corresponding to the 2D patch image to be scaled by a same scaling factor in a same coordinate direction; pack the scaled one or more 2D patch images into one or more two-dimensional (2D) image frames that are to be encoded to communicate a compressed version of the 3D visual volumetric content; generate auxiliary information for the compressed version of the point cloud, the auxiliary information indicating: respective sizes of 2D bounding boxes for the 2D patch images and respective locations of the 2D bounding boxes in the one or more 2D image frames; respective locations or characteristics of the 3D bounding boxes for the patches in a 3D reconstructed version of the 3D visual volumetric content; and indications of the one or more scaling factors that have been applied in the 2D space; and encode the one or more 2D image frames and the auxiliary information to generate the compressed version of the 3D visual volumetric content."
Independent claim 13 identifies the uniquely distinct feature “receive 2D video images that comprise patch image data for compressed visual volumetric content, wherein at least some of the patch images have been scaled by one or more scaling factors that are not uniform for all of the patch images in a given 2D video image frame; receive occupancy information for the 2D video images; receive auxiliary information for patches of the compressed visual volumetric content packed into the 2D video images, wherein the auxiliary information indicates the one or more scaling factors; determine based on the occupancy information and the auxiliary information, portions of the 2D video images that correspond to respective patches of the compressed visual volumetric content; and reconstruct a 3D representation of the visual volumetric content based on patches extracted from the 2D video images."
Independent claim 18 identifies the uniquely distinct feature “receive 2D video images that comprise patch image data for compressed visual volumetric content, wherein at least some of the patch images have been scaled by one or more scaling factors that are not uniform for all of the patch images in a given 2D video image frame; receive occupancy information for the 2D video images; receive auxiliary information for patches of the compressed visual volumetric content packed into the 2D video images, wherein the auxiliary information indicates the one or more scaling factors; determine based on the occupancy information and the auxiliary information, portions of the 2D video images that correspond to respective patches of the compressed visual volumetric content; and reconstruct a 3D representation of the visual volumetric content based on patches extracted from the 2D video images."


The closest prior arts, Wang et al. (US 2021/0203989 A1) and Oh (US 2021/0005006 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486